STATE OF LOUISIANA

                              COURT OF APPEAL

                                FIRST CIRCUIT




                                  2021 CA 0716


                          CHASSIDY J' TEL JEFFERSON


                                     VERSUS


       BOARD OF SUPERVISORS OF SOUTHERN UNIVERSITY AND
      AGRICULTURAL AND MECHANICAL COLLEGE; DOMOINE D.
                      RUTLEDGE; AND SANDRA C. BROWN


                                           Judgment rendered:     MAR 0 3 2022


                                On Appeal from the
                         Nineteenth Judicial District Court
                      In and for the Parish of East Baton Rouge
                                 State of Louisiana
                               No. C693999, Sec. 24


               The Honorable Donald R. Johnson, Judge Presiding



Jamie F. Gontarek                                Attorneys for Plaintiff/Appellant
Christopher J. Murrell                           Chassidy J' Tel Jefferson
Adrian M. Simm, Jr.

Lewis O. Unglesby
Lance C. Unglesby
Jordan L. Bollinger
Baton Rouge, Louisiana


Kristy M. Brumfield                          Attorneys for Defendants/ Appellees
Brandon J. Decuir                            Board of Supervisors of Southern
and                                          University and Agricultural and
Jeff Landry                                  Mechanical College; Domoine D.

Attorney General                             Rutledge; and Sandra C. Brown
Rachel P. Dunaway
Jeannie C. Prudhomme
Wm. David Coffey
Assistant Attorney Generals
Baton Rouge, Louisiana




            BEFORE: HOLDRIDE, WOLFE, AND HESTER, JJ.
HOLDRIDGE, J.


       The plaintiff, Chassidy J' Tel Jefferson, appeals a trial court judgment that

granted a peremptory exception raising the objection of res judicata in favor of the

defendants,   Board of Supervisors of Southern University and Agricultural and

Mechanical College, Domoine D. Rutledge, and Sandra C. Brown, and dismissed

the plaintiffs claims with prejudice.        For the reasons that follow, we reverse the

judgment of the trial court and remand for further proceedings consistent with this

opinion.




                     FACTS AND PROCEDURAL HISTORY

       The plaintiff received her undergraduate degree in nursing from Southern

University in May of 2010. In July of 2011, the plaintiff was enrolled in Southern

University' s graduate program for nursing. In the Spring of 2013, the plaintiff was

taking the required course, Nursing Practicum 654, taught by Dr. Sandra C. Brown,

to obtain her Master of Science in Nursing degree.          However, the plaintiff did not


obtain a passing grade in the course and was unable to earn a master' s degree in

nursing in 2013. As a result, the plaintiff was unable to take the nurse practitioner

board exams.


       On April 28, 2014, the plaintiff filed suit against " Southern University Baton

Rouge Campus" in the Nineteenth Judicial District Court ( 2014 suit). In that suit,


the plaintiff asserted that she had a claim for breach of contract, retaliation, and an


arbitrary and capricious academic decision against Southern University.                 The


plaintiff argued that "[   i] n acts of retaliation for her criticism of Southern' s faculty,

she] was singled out for disparate treatment.         The faculty at [   Southern] assigned


the plaintiff] special work not included in Southern' s [         Nursing Practicum 654]

syllabus to the exclusion of the other students in the program and then arbitrarily

failed [ the plaintiff] as a result."     The plaintiff further sought injunctive relief,


                                               2
restraining Southern University from interfering with the plaintiff receiving

academic credit for Nursing Practicum 654.

        On August 11, 2014, Southern University filed an answer.    On June 30, 2020,


Southern University filed an Ex Parte Motion for Abandonment pursuant to La.

C. C. P. art. 561.   On July 6, 2020, the trial court signed a judgment ordering the

dismissal of the plaintiff' s 2014 suit with prejudice due to abandonment. The trial

court ordered that the July 6, 2020 judgment was final.    The plaintiff did not appeal


the July 6, 2020 judgment.

        On February 14, 2020, the plaintiff filed a " PETITION FOR DAMAGES,

MANDATORY INJUNCTIVE RELIEF AND DECLARATORY RELIEF" ( 2020

suit)
        in the Nineteenth Judicial District Court naming as defendants,      Board of


Supervisors of Southern University and Agricultural and Mechanical College,

Domoine D. Rutledge in his official capacity as the Chairman of the Board of

Supervisors for Southern University, and Sandra C. Brown in her individual and

official capacity as a Professor and Dean of the College of Nursing at Southern

University. The plaintiff alleged that in 2016, her father met with Dr. Christopher

Brown, Il, Ph.D., who was the Executive Vice President for Academic Affairs at


Southern University, to discuss the plaintiff' s eligibility to obtain her Master of

Science in Nursing degree. During this meeting, the plaintiff alleged that Mr. Brown

informed the plaintiff's father that her grade in Nursing Practicum 654 was made in

error and that her transcript " would be revised to reflect the appropriate grade[.]"


The plaintiff further alleged that Dr. Brown presented to the plaintiff's father her


official degree of Master of Science in Nursing that was backdated to May 17, 2013,

as well as three     sealed transcripts,   which the plaintiff presumed reflected the



necessary changes to her Nursing Practicum 654 grade.



                                                3




                                            I
       In April of 2018, the plaintiff applied with the American Association of Nurse

Practitioners to take her board exams and applied with the Louisiana State Board of


Nursing for her Nurse Practitioner' s license. However, the Louisiana State Board

of Nursing informed the plaintiff that her transcript revealed that she had a failing

grade in Nursing Practicum 654, and she was not permitted to take the board exams

to receive her nurse practitioner license.    As a result, in February 2019 the plaintiff

and her father met with two attorneys for Southern University regarding the

plaintiff' s transcript.   Southern University informed the plaintiff and her father that

her grade in Nursing Practicum 654 would not be changed and that her Master of

Science in Nursing degree had been revoked.

       Thus, the plaintiff alleged in her petition that she was entitled to damages for


intentional and negligent infliction of emotional distress.        The plaintiff further


alleged that she had a claim for breach of contract, negligence, mandatory injunctive

relief, and declaratory relief, as well as a violation of her due process rights under

the Louisiana Constitution.         Thereafter, the   defendants filed an answer and


affirmative defenses.


       On November 6, 2020, the defendants filed a peremptory exception raising

the objection of res judicata arguing that all the claims in the plaintiff' s 2020 suit

arose out of the same transaction or occurrence as the plaintiff's dismissed 2014 suit;


i.e. the plaintiff' s failed grade in Nursing Practicum 654.   The plaintiff opposed the


objection of res judicata arguing that the parties to the 2020 suit and the 2014 suit

were not identical; the causes of action the 2020 suit were not the same as those in


the 2014 suit; and the issues and claims raised in the 2020 suit had not been


previously raised, considered, or decided by the trial court in the 2014 suit.       The


plaintiff further argued that the dismissal of a suit on the grounds of abandonment


could not form the basis of a plea of res judicata.


                                              M
       On February 22,       2021,   the trial court held a hearing on the defendants'

objection of res judicata.   After hearing arguments from counsel of both parties, the

trial court took the matter under advisement.       On March 23, 2021, the trial court

signed a judgment that granted the defendants' peremptory exception raising the

objection of res judicata and dismissed the plaintiff' s claims with prejudice.

Subsequently, the plaintiff appealed the March 23, 2021 judgment.

               STANDARD OF REVIEW AND APPLICABLE LAW


       Generally, an objection of res judicata to bar a subsequent action is raised by

a peremptory exception. La. C. C. P. art. 927( 3).    Horrell v. Alltmont, 2019- 0945


La. App. 1 Cir. 7/ 31/ 20), 309 So.3d 754, 757, affirmed 2021- 0566 ( La. App. 1 Cir.

12/ 22/ 20),    So. 3d ,       2021 WL 6071597. Louisiana Revised Statutes 13: 4231


defines the doctrine of res judicata as follows:


       Except as otherwise provided by law, a valid and final judgment is
       conclusive between the same parties, except on appeal or other direct
       review, to the following extent:

        1) If the judgment is in favor of the plaintiff, all causes of action

           existing at the time of final judgment arising out of the transaction
           or occurrence that is the subject matter of the litigation are
           extinguished and merged in the judgment.
        2) If the judgment is in favor of the defendant, all causes of action
           existing at the time of final judgment arising out of the transaction
           or occurrence that is the subject matter of the litigation are
           extinguished and the judgment bars a subsequent action on those
           causes of action.

        3) A judgment in favor of either the plaintiff or the defendant is
           conclusive, in any subsequent action between them, with respect to
           any issue actually litigated and determined if its determination was
           essential to that judgment.


       The chief inquiry is whether the second action asserts a cause of action that

arises out of the transaction or occurrence that was the subject matter of the first


action. Alfred v. RPM Pizza, LLC, 2018- 1723 ( La. App. 1 Cir. 5/ 31/ 19),   278 So. 3d


376, 378- 79. The Louisiana Supreme Court has emphasized that all of the following

elements must be satisfied in order for res judicata to preclude a second action: ( 1)


                                             5
the judgment is valid; (2) the judgment is final; ( 3) the parties are the same; ( 4) the


cause( s) of action asserted in the second suit existed at the time of final judgment in

the first litigation; and ( 5) the cause( s) of action asserted in the second suit arose out

of the transaction or occurrence that was the subject matter of the first litigation.


Burguieres v. Pollingue, 2002- 1385 ( La. 2/ 25/ 03), 843 So. 2d 1049, 1053. The


parties are the same for purposes of res judicata only when they appear in the same

capacities in both suits. Id. at 1054.


        The burden of proving the facts essential to support the objection of res

judicata is on the party pleading the objection. If any doubt exists as to the

application of res judicata, the objection must be overruled and the second lawsuit

maintained.    Landry v. Town of Livingston Police Dept., 2010- 0673 ( La. App. 1

Cir. 12/ 22/ 10), 54 So. 3d 772, 776.    When, as here, an objection of res judicata is


raised before the case is submitted and evidence is received on the objection, the


standard of review on appeal is traditionally manifest error. Leray v. Nissan Motor

Corp.    in U. S. A., 2005- 2051 ( La.   App.    1   Cir. 11/ 3/ 06), 950 So. 2d 707, 710.


However, the res judicata effect of a prior judgment is a question of law that is


reviewed de novo.     Pierrotti v. Johnson, 2011- 1317 ( La. App. 1 Cir. 3/ 19/ 12),     91


So. 3d 1056, 1063.


        At issue in this appeal is the trial court' s legal conclusion that the 2014 suit

and the 2020 suit arise out of the same transaction or occurrence. Therefore, we will


conduct a de novo review to determine if the trial court was legally correct in

sustaining the defendants'    objection of res judicata.     See State ex rel. Tureau v.


BEPCO, L.P.,      2020- 0595 ( La. App. 1 Cir. 10/ 7/ 21),   2021 WL 4618124, * 3, writ


granted, 2021- 00856 ( La. 10/ 19/ 21), 326 So. 3d 265.




                                             T
                                       DISCUSSION


       On appeal, the defendants argue that the 2014 suit and 2020 suit arise out of

the same transaction or occurrence,         i.e. the plaintiff' s failing grade in Nursing

Practicum 654, which precluded her from obtaining an award of a Master of Science

in Nursing degree. The defendants argue that many of the allegations contained in

the plaintiff' s 2014 suit were reargued in her 2020 suit. Therefore, the defendants

argue that res judicata is applicable to the facts of this case because the plaintiff' s

2014 suit and 2020 suit arises out of the same transaction or occurrence as provided

in La. R.S. 13: 4231.


       The plaintiff counters that the causes of action asserted in her 2020 suit do not

arise out of the same transaction or occurrence as the 2014 suit and therefore the


requirements of La. R.S. 13: 4231 have not been met.            Specifically, the plaintiff

argues that the causes of action asserted in the 2014 suit pertain to events that


occurred during the time she was enrolled at Southern University during the years

of 2012 and 2013. The plaintiff argues that the causes of action asserted in the 2020


suit pertain to events that occurred in and after 2016, when Southern University

awarded her with a Master of Science in Nursing degree, but later revoked the

degree.   While the plaintiff agrees that there is "   some factual overlap between the

2014 [ suit] and the 2020 [ suit],"   she argues that the facts giving rise to each suit are

not so interrelated as to warrant the conclusion that both suits arose from the same


transaction or occurrence as mandated by La. R.S. 13: 4231.

       The issue before this Court is whether the defendants have met their burden


of proving the facts essential to sustain the objection of res judicata by sufficiently

presenting documentary evidence in the record. When a party raises an objection of

res judicata, the court must examine not only the pleadings but, also, the entire record

in the first suit to determine whether the second suit is in fact barred by res judicata.

                                               7
Union Planters Bank v. Commercial Capital Holding Corp.,                        2004- 0871 ( La.


App.   1   Cir. 3/ 24/ 05),   907 So. 2d 129, 130.        The defendants attached to their


memorandum in support of their peremptory exception raising the objection of res

judicata an exhibit evidencing the plaintiff's 2014 suit, including the plaintiff's

petition and the July 6, 2020 judgment dismissing the plaintiff' s claims with

prejudice.    However, the attached exhibit was not introduced into evidence at the


February 22, 2021, hearing on the defendants' objection ofres judicata. An appellate

court cannot consider exhibits filed into the record as an attachment in determining

issues on appeal. Union Planters Bank, 907 So. 2d at 130. " They are not evidence


and are not properly part of the record on appeal."             Seals v. Jackson, 2007- 2361


La. App. 1 Cir. 5/ 2/ 08),     2008 WL 2064778.         Without any documentary evidence,

the defendants could not meet their burden of proving the objection of res judicata.

See Cyprian v. Tangipahoa Parish School System, 2021- 0238 ( La. App. 1 Cir.


11/ 16/ 21), 2021 WL 5316999, * 2.


       The record contains no competent evidence showing that the present matter

has been previously adjudicated. Without any evidence, the defendants could not

meet their burden of proof on the objection.          Accordingly, the trial court judgment

sustaining the defendants' objection of res judicata must be reversed.              However, we


note that the peremptory exception raising the objection of res judicata may be re -

urged in the trial court in accordance with La. C. C.P. art. 928( B). 1




1 We further note that due to our holding in this matter we pretermit discussion of the finality of
the July 6, 2020 judgment as to whether a judgment dismissing a case on the basis of abandonment
is ever a final judgment under La. C. C. P. art. 561. We also pretermit discussion of the whether
the plaintiff s 2014 suit and 2020 suit arose out of the same transaction or occurrence or was based
on the same facts and legal theories as to warrant the granting of the defendants' peremptory
exception raising the objection of res judicata in accordance with La R.S. 13: 4231.
                                                 8
                                 CONCLUSION


      For the foregoing reasons,    the March 23, 2021 judgment, sustaining the


defendants' exception of res judicata is reversed and remanded to the trial court for

further proceedings consistent with this opinion. Appeal costs are assessed to the

defendants,   Board of Supervisors of Southern University and Agricultural and

Mechanical College, Domoine D. Rutledge, and Sandra C. Brown.

      REVERSED AND REMANDED.




                                         E